Case 1:17-cv-01657-SAG Document 123-4 Filed 04/09/21 Page 1 of 26

EXHIBIT 2
Case 1:17-cv-01657-SAG Document 123-4 Filed 04/09/21 Page 2 of 26

 

 

In The Matter Of:
CHAE BROTHERS, LIMITED LIABILITY COMPANY, ET AL. v.
MAYOR AND CITY COUNCIL OF BALTIMORE, ET AL.

 

STEPHANIE RAWLINGS-BLAKE
January 29, 2021
COPY

 

CourtScribes, Inc.

"Delivering More For Less"
(833) 727-4237
info@courtscribes.com

www.courtscribes.com

 

 

 
Case 1:17-cv-01657-SAG Document 123-4 Filed 04/09/21 Page 3 of 26

COPY

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MARYLAND

NORTHERN DIVISION

 

CHAE BROTHERS LIMITED LIABILITY

COMPANY, et al.,

Plaintiffs

VS.

MAYOR & CITY COUNCIL OF BALTIMORE

et al.,

Defendants

Pages 1-244

 

REMOTE DEPOSITION OF STEPHANIE RAWLINGS-BLAKE

DATE:
TIME:
LOCATION:

REPORTER:

JANUARY 29, 2021 (FRIDAY)
10:04 A.M.

Baltimore, MD

SHERRY L. BROOKS, CLR

Certified LiveNote Reporter
State of Maryland Notary Public

Civil Action No.:

)
)
)
)
)1:17-CV-01657-SAG
)
)
)
)
)
Oo CO ~~ DM Wo & Ww

EF FP Fe Be SS
mn Bm w we EE ©

es
oo =>)

eo)
19 =

ho
2

Mm MBM BR hd BB
i Bm Ww NH FH

Case 1:17-cv-01657-SAG Document 123-4 Filed 04/09/21 Page 4 of 26
COPY
Q. Okay. Now these discussions that you had

with your senior leadership team upon Freddie Gray's

passing on April 19th, 2015, what do you recall being

discussed?
A. I don't remember specific conversations.
I remember us trying to do a lot of work -- to do

outreach with faith leaders, community leaders,
activists, trying to ensure that people understood
what we were doing with respect to the investigation,
to make sure that people knew that -- you know, that
we weren't sweeping this under the rug; that we were
concerned about the circumstances; that we were
taking it seriously, reminding people about the
ongoing work that we've done around police reform.

I think that there was some -- you know,
in light of -- I think the most recent one might have
been Ferguson. There were so many red flags that I
saw, that as a group we saw, in the way that their
protests were handled. There was some conversations
-- I know there were some conversations around that,
you know, being mindful of the ways in which we
believed the protests there escalated.

Q. Okay. When you refer to "red flags" and
reasons why things may have escalated in Ferguson, to

what are you referring?

30.
Co Oo ©

12
13
14
15
16
17
18
19
20

21 |

22
23
24
25

J Hm wm & iW we Ff

Case 1:17-cv-01657-SAG Document 123-4 Filed 04/09/21 Page 5 of 26

COPY

led to concerns that that may have escalated the

situat

ion in Ferguson.

While you're having these discussions with

your senior leadership team, what was decided?

A.

decisi

QO.
result of that concern being raised?

A.
Q.

concer

A.
specifically as a result of that concern.

more of an understanding of the need to be smarter

I dontt -- I don't know if there was a

on made. It was a concern that was raised.

Say that again.

n being raised?

What did you do as a result of that

Okay. And what did you decide to do as a

I don't know if it's an action that I did

It was

about the way that we deployed our public safety

resources in efforts to strike the right -- right

balance so we would not have the escalation, you

know,

the weeks and weeks of ongoing -- you know,

there was -- my recollection, there was weeks and

weeks of not just protests, but violence and property

destruction and things like that in Ferguson.

Q.
safety resources should be deployed differently here
in Baltimore City than had been the case in Ferguson?

A.

Okay. So how did you think that public

I believed that the immediate introduction

32 |
m Ww ho

oo HS DH WT

10 |
11
12
13 |
14
15
16
17.
18
19)
20 |
21
22
23
24
25

Case 1:17-cv-01657-SAG Document 123-4 Filed 04/09/21 Page 6 of 26

 

COPY
_ — ke aa
of military equipment as evidenced by what has --
what happened in Ferguson would be a -- the immediate

introduction of that type of force would lead to the
ongoing escalation.

When I say that, you know, I didn't want
to have weeks and weeks and weeks of protests because
of -- well, not just protests. Protests weren't the
issue. I didn't want to have weeks and weeks of
violent interaction and property destruction, so we
were very -- I was very concerned about the immediate
introduction of that escalated military response.

Q. Okay. Aside -- you referred to military
equipment. Aside from the actual equipment, was
there any other concerns about how -- what type of

response may escalate things?

A. Yes.
Q. What other -- what other things?
A. I don't remember specifically. But

generally speaking, you know, what type of police
resources we would use, what type of support we would
need from the state and/or other jurisdictions.

Q. Okay. So in terms of the type of police
resources, what types of police resources did you
believe should be deployed here different than what

had been deployed in Ferguson so as to not escalate
 

 

Case 1:17-cv-01657-SAG Document 123-4 Filed 04/09/21 Page 7 of 26

 

 

 

 
hm RM Bh BR Bh BD FR Re BR RE RB RP PO lr
on uo WwW NH F © 6 © WY BD wT B® WH MH HF @&

wo co wa HB WO SF Ww NH FE

Case 1:17-cv-01657-SAG Document 123-4 Filed 04/09/21 Page 8 of 26
COPY

37

about what our plans were, as far as, again -- you
know, I really prided myself on not sweeping things
under the rug.

Like, we wanted to be clear that there was
a level of concern and because of that concern that
we were taking the investigation into his death very
seriously and, you know, to make sure that people had
an understanding of that, yes, it was a tragedy.

And we didn't want to compound the tragedy
by not having a requisite amount of attention being
placed on finding out exactly what happened and
making sure that -- that -- you know, whatever
happened that the people could have faith in the
outcome of the investigation and do our part to make
sure that whatever happened after that investigation,
after that information was given to the state's
attorney's office, that we did our part to make sure
that there was a just outcome.

QO. And we'll get back to the investigation
and we'll get back to engaging with community leaders
and the community in a minute.

I want to go back, though, to your
testimony earlier, again, during these meetings and
discussions with your senior leadership team upon

Freddie Gray's passing on April 19th, 2015.
Case 1:17-cv-01657-SAG Document 123-4 Filed 04/09/21 Page 9 of 26
COPY

1 A. Yeah. Outside of the equipment, from my
recollection, the police response was very aggressive
and confrontational and caused an escalation that
they could not -- that they couldn't de-escalate.

So, you know, in response to what they

believed was understandably -- in response to what

“TI mH Ow S&S Ww bh

several members of the community believed was

co

understandable anger and frustration, the police

9, response was -- in response to police violence, the
10}; response was more police violence. They responded

ll very aggressively.

12 And as a result of that, there were -- you
13} know, I can't even remember how many weeks they had
14) of -- not just -- again, not just the protests.

13 | That's not what I'm talking about. I don't think

16) anybody has concerns about the protests.

17 | I'm talking about the fact that because of
18 that escalation, because of the aggressive response,
19 there were weeks of violence and looting and loss of
20 life.

21 Q. Okay. So what about the police response
22. in Ferguson, outside of the military equipment, made
23 their response, in your opinion, aggressive and

24 overly confrontational?

25 A. The way that the police were deployed and,
ree
MR FEF ©

BR BSB BS BO RO RO ROR REO RP PU
oO Se WwW Bb KF Do Db DO HS HO NS

Oo CO a OM Wm & WD Mm Ff

Re
io

Case 1:17-cv-01657-SAG Document 123-4 Filed 04/09/21 Page 10 of 26

COPY

A. I am not sure.

Q. Okay. Does the general formatting of this
look familiar to you?

A. No.

Q. Okay. Did you use some sort of calendar
system or appointment system while you were mayor?

A. Yes.

Q. Okay. Was it like Outlook, something like
that?

A. Something like that.

QO. Now, you're listed as the organizer in
Fxhibit 8, correct?

A. eon

Q. And it refers to you participating in a

business outreach conference call scheduled for April
24th, 2015 at 3:00 p.m., correct?

A. Correct.

Q. Do you recall engaging in such calls with
the business community?

A. Yes.

Q. Okay. Was it -- did this call take place
on April 24th at 3:00 p.m.?

A. I do not know -- well, I do not recall.

Q. Now, during these calls with the business

community that you did have, what do you recall being

 

 
|

1
2
3

Ss

Oo sO

10 |
11
12
13
14
15
16
17
18
19
20 |
21]
22 |
23
24 |
25

Case 1:17-cv-01657-SAG Document 123-4 Filed 04/09/21 Page 11 of 26
COPY

discussed?

A. So this would have been the day before the
planned protest. I know one of the things that we
tried to do with potential impacted businesses was to
share the intelligence that we knew or as much as we
had so that potentially -- potentially impacted
businesses and business owners could be prepared, as
well as I believe part of that conversation was
suggestions or advice around what preparedness looks
like.

Q. Okay. And what kind of suggestions about
preparedness would have been shared during this call?

A. During this call, this call specifically,
I do not know. I know that generally when we knew or
had reason to believe that there was a potential for
large -- large gatherings in some -- in some areas,
we would encourage business owners to close.

Q. Okay. Do you recall whether such a
suggestion was given during this call?

A. I cannot remember if it was during this
specific call, but -- yeah. I can't remember during
this specific call, but it would make sense if that
was part of the conversation because particularly the
downtown businesses -- and when I say -- not offices,

even though I think the offices -- I don't know.

67.
Case 1:17-cv-01657-SAG Document 123-4 Filed 04/09/21 Page 12 of 26

 

COPY
A. What time period?
Q. Let's take it from Freddie Gray's passing
on April the 19th leading up to April 25th.
A. It's hard for me to answer that question
because the question is -- you are relating the fact

that the investigation wasn't complete to the size of

the protest. Two independent -- two independent
things.
Q. Let me break it up then and make it clear.

From April 19th, 2015 to the time of
Freddie Gray's passing, leading up to April 25th,
2015, that Saturday, do you recall the protest
generally escalating in size?

A. Yes.

Q. And during that time, the Baltimore Police
Department was still investigating the circumstances
of Freddie Gray's passing and investigating whether
or not six police officers had committed any
wrongdoing, correct?

A. Correct.

Q. Okay. And during that time period,
between April 19th, 2015, and Saturday, April 25th,
2015, do you recall asking for and receiving regular
updates as to the status of that investigation?

A. I remember -- so I -- not -- I mean, I

 

116
ee Se Se Se EF
A wm & Ww hw KF OG

hb
~—]

Oo CO ~T DW WO S&S WH KF KF

Case 1:17-cv-01657-SAG Document 123-4 Filed 04/09/21 Page 13 of 26

 

COPY
fo - 117 |
know -- I have a sense that I -- that I was given
updates. I don't recall.
Q. Do you recall the timing of the

Ke
oO

he
Oo

20
21
22
23
24
25

investigations being made public or being handed over
to the state's attorney's office being a concern for
the city?

A, I remember there being a discussion about
making sure that we were as transparent as possible
with the public about what was -- the status, the
progress of the investigation on an ongoing basis.

Q. Was there any concern that the
investigation by the Baltimore Police Department was

taking too long?

A. Was there any concern by whom?

Q. By the city.

A. By who?

Q. By the city. You.

A. No.

QO. If I can direct your attention to 14,

please.

MR. HWANG: And if we could mark it as

Exhibit 14.
(Exhibit Number 14 was marked for
identification and was attached to the deposition.)

BY MR. HWANG:
10
11
12
13
14
15
16
17

Oo oO wa HB Wh SF WH HR

18

19
20
21
22
23
24
25

Case 1:17-cv-01657-SAG Document 123-4 Filed 04/09/21 Page 14 of 26

COPY

SO 8 |

Q. It's an email produced by the city as City
00055110. And you're on this email chain, correct?

A. Yes.

Q. All right. Do you recall Senator Kelly?

A. Yes.

Q. And do you recall the Shock Trauma Gala
that's referenced in this email chain?

A. I'm familiar with the Shock Trauma Gala.
I was on their board.

QO. Okay. It's an annual -- is it an annual
event?

A. Yes.

Q. And would you say it's a pretty big event?

A. Yes. It's huge.

Q. Okay. Now, if you see here, Senator Kelly

reaches out to you and asks for your advice regarding
the Shock Trauma Gala scheduled -- he says tonight.
So that would have been on April 25th?

A. Correct.

Q. And you then asked -- you say that you
asked Kali. And I presume that means Kaliope, your
chief of staff?

A. Correct.

Q. So you asked her to reach out and --

specifically to reach out to Senator Kelly. Why did
Ww Bh

10
ll
12
13
14
15
16

17 |
18 |
19 |
20.

21
22
23
24
25

a

Oo CO JT S&S wT

Case 1:17-cv-01657-SAG Document 123-4 Filed 04/09/21 Page 15 of 26

COPY
FP - 191
the property destruction, looting, and violence, or
to incite others to do so?
A, To make sure that they could not engage in |

disruptive or destructive behavior, and I don't know |
if I'm repeating myself or if this is what you're
getting at.

You know, we were very aggressively
monitoring the channels in which we knew people were
talking about protests and events.

And also as I said before, you know, you
try to attack the issue from a lot of different
sides, so we were trying to gather as much intel
about what was possible moving forward.

We were trying to make sure that we were

doing our part to influence that conversation so, you

know, that -- to try to prevent further disruptions.
And the police department -- and again, I don't know
if this is what you're trying -- if this is the

information that you're trying to glean, but we
weren't just seeking the intel.

There was -- there were efforts to make
sure that as the intelligence was being gathered that
the police department tried to put in -- worked to
put in place the appropriate protections and

response.
7
So

i
iy

mo CO SF DH Ww Se WH Mm fF

BON RO a a ep
me FP © WwW wo WI HD HO & WH BW

Mm Mh ho
ho oS w&

Case 1:17-cv-01657-SAG Document 123-4 Filed 04/09/21 Page 16 of 26
COPY

199

attention to 22.

MR. HWANG: If we could mark that as
Exhibit 22, please.

(Exhibit Number 22 was marked for
identification and was attached to the deposition.)

BY MR. HWANG:

Q. It is an email produced by the city as
City 00052170.

A. One second. 22?

Q. Yes, 22.

MR. HWANG: Can I have that marked as 22?
BY MR. HWANG:

Q. Now, the third paragraph of 22 refers to a
mass high school purge expected at 3:00 p.m. and it
says tomorrow. The email was sent on Sunday, April
26th, so tomorrow would refer to Monday, April 27th.

Do you see that?

A. Yes.

Q. Do you recall there being rumors of a,
quote/unquote, purge on Monday, April 27th?

A. Yes.

Q. And what is -- what was your understanding
as to what a purge referred to?

A. So we knew that the purge -- the -- it was

referencing a movie, but the purge -- I guess it was
Mm to BR fe

10
11
12
13
14
15
16
17
18

wo Oo HS DH Ow

19}

20
21

22 |

23
24
25

Case 1:17-cv-01657-SAG Document 123-4 Filed 04/09/21 Page 17 of 26
COPY

 

200 |

-~ from what I can remember about the movie, it was a |
movie about -- I think it's like one day a year in
this city that you can do whatever -- you can do any |
crime that you want without being punished, so that |
is what we knew was being referenced.

Q. Okay. So the rumors of a purge that was
expected on Monday, April 27th, that would be in
reference to crimes being committed or there being
violence; is that correct?

A. So we didn't -- how do I say this? So
there was -- there were these rumors about -- just
one second.

There were rumors about a purge at a high
school, but understand that other than us knowing
that The Purge was the name of a movie, there was --
there had been nothing in our city prior to that, nor
I think anywhere else in the country that would give
very clear -- very clear intel on what it means when
high school -- high school kids -- what does it say? |
-- yeah. |
There was -- there was -- mass high school
purge, it was unclear what that even -- even meant.
You know, it hadn't happened in Baltimore
subsequently. And like I said, I don't know if it's

happened anywhere else.
oO ©

10

11 |
12)

13
14
15
16

17 |

18

19 |

20
21
22
23

24
25 |

~~ Mm Ww & Ww NM fF

Case 1:17-cv-01657-SAG Document 123-4 Filed 04/09/21 Page 18 of 26
COPY

209

in the area in preparation for what we could -- the
possibilities that we could prepare for based on the
information we had at the time -- when they
responded, the young people responded to the police
officers by throwing cans, bottles, pieces of cement
and brick.

And it was -- it was a -- it turned -- the
group of kids that were engaging with the police were
joined, I think, unintentionally by a lot of kids
that became stranded at that station because the
state closed the MTA, all the buses and subways from
that location.

So 1f you were there at the time when the
young people decided that, you know, they were going
to purge, whether you wanted to be a part of it or
not, you -- I should say, and you depended on public
transportation, you were -- you were stuck in the

middie of it.

Q. Were there officers injured at that time?
A. Mest
Q. Do you recall there being officers injured

on Saturday, April 25th, 2015?
A. eon
Q. Now, coming back to Monday, April 27th,

the events that you're describing at Mondawmin, it
11

12 |

13
14
15

16 |

17
18
19
20
21

22 |
23
24 |

25

mm WwW BR fF

Oo CO HS HH wo

10 |

Case 1:17-cv-01657-SAG Document 123-4 Filed 04/09/21 Page 19 of 26
COPY

eventually spread beyond Mondawmin and to other areas
in Baltimore City?

A. Metre

Q. Okay. And when it spread, what types of
activity happened throughout Baltimore City?

A. There was a -- a lot of -- I can't say
riots. There was a lot of looting and destruction.

Q. And when you say "destruction," do you

mean property destruction?

A, Property destruction, yes.

Q. Do you also recall there being violence?
A. Yes.

Q. Okay. And do you recall some business

owners being attacked physically?

A. I believe so, yes.

Q. Now, let me go back to when things started
at Mondawmin.

Do you recall where you were?

A. No.

Q. What about as things progressed and
escalated and spread throughout the city, do you
recall where you were at certain points of time or
how your day went as things progressed?

A. At some point before -- at some point

around the time when we started to get information
ww =O

Pa

Oo CO JT HD

10

11 |

12
13
14
15
16

17 |

18 |

19]

20
21
22
23
24
25

Case 1:17-cv-01657-SAG Document 123-4 Filed 04/09/21 Page 20 of 26
COPY

to remember is is there was the melee, the
confrontation. Some of the police officers that were
located in the Mondawmin area responded to a (sic)
police in distress.

And the -- again, from what I can recall,
that left the officers that were there that were sort
of stuck there with the protestors, as well as
everybody else that were stuck there because the
state closed the transportation hub down -- they were
-~- there weren't enough officers there.

And it turned into -- the young people
turned their attention from just, you know,
destruction -- I think it went from the
transportation hub -- I have a feeling that it went
across to the -- there's a 7-Eleven somewhere near
there. I have a -- some store, and I have a feeling
that it was near there.

And my recollection is that it moved --
there was some destruction in the store. And then as
the kids became more unruly, it turned into kids
deciding to break into or destroy stuff at Mondawmin.

And I say it didn't spread in the way that
it did on Saturday. Because all of this was being
televised and, you know, I think opportunists are

opportunists, what looked to happen is when the kids
BN BS B&D MD RO ORR i ep ea a ea
om B® Ww Me FP ODO WW CO DT KH ON B® WH HB KF | 6

Oo ~F Dm Om F&F Ww SB

Case 1:17-cv-01657-SAG Document 123-4 Filed 04/09/21 Page 21 of 26
COPY

were, you know, being destructive, what you began to
see was people, not kids -- just people in cars
driving up. And because it was, you know, chaotic,
people started looting.

And, you know, again, I say it wasn't the
kids. The tapes show like just people driving up to
Mondawmin, you know, running in and grabbing stuff.
After -- after the incident, you could see that's
what was happening.

It wasn't -- you know, it wasn't people
stealing Pampers and formula. It was, you know,
high-end tennis shoes, the luxury goods that
Mondawmin had. You know, the people were stealing
it, and presumably based on what happened -- what I
know happened afterwards or -- that, you know, they
were selling it.

So as that was being broadcast, you know,
people running in and looting Mondawmin, I think I
also remember that other -- as the sun was going
down, people decided -- you know, pockets of people
decided throughout the city to -- to do the same
thing.

So there was this pretty discrete --
meaning it wasn't a place that was broadly

advertised. It didn't have big signs. Unless you
+ O&M A & Ww fo

‘Oo co

10
1l

12 |
13)

14
15
16

17 |
18

19
20
21
22
23

24 |
25 |

Case 1:17-cv-01657-SAG Document 123-4 Filed 04/09/21 Page 22 of 26
COPY

 

knew it, you didn't know it. But this really, really
high-end luxury tennis shoe shop that was downtown,
again, unless you know, you don't know.

50, you know, that was an example of one
of the places that was looted. You know, people
basically just stole their whole inventory, and
different places around the city things like that
happened.

So people -- there were people who were
interested in having prescription drugs. You know,
as things descended, you know, and as things got
chaotic, people who wanted to take the opportunity to
get prescription drugs, you know, broke into, not
Just the CVS that made the news, but, you know, small
pharmacies around the city.

And, you know, different -- it was
different pockets of that where you saw, you know,
people not necessarily -- I -- I did not interpret it
as them making a stand against, you know, police
brutality, in-custody death, injustice.

It seemed that unfortunately pockets of
people throughout the city decided to take the
opportunity to -- you know, for their own personal
gain to loot and destroy stuff.

Q. Do you recall how many businesses were

222 |
Oo oO ~J1 HS wo

10

11 |
12 |
13 |

14
15

16 |
17 |

18
19
20
21

24.

25

22 |
23 |

Case 1:17-cv-01657-SAG Document 123-4 Filed 04/09/21 Page 23 of 26

 

COPY
looted or otherwise damaged?
A. I don't remember the total number. I just

remember it was a lot.

QO. And the geographical locations of these
businesses and buildings, were they pretty much
Spread across the city?

A. Again, I don't know how much was spread.
In the sense that I think there was some violence and
destruction, say, like the Mondawmin area kind of
melee migrated into Pennsylvania and North Avenue and
there was destruction that spread there.

The other locations, I don't think people
were moving from one location to the next. I -- what
it looked like was where this high-end -- you know,
basically secret high-end sneaker store was, people
knew that it was there and, you know, the city is
dealing with looting and da, da, da, da.

You know, some people hit that spot. Some

people hit the drug store. You know, it wasn't -- it
was not a spread. It was -- it seemed to be just
distributed.

Q. I don't mean to say that it's the same

people kind of going throughout the city and looting

stores. I understand that these are different

pockets of people, but I get a sense of the

223 |
Mm WwW bh

12
13
14
15
16
17
18

oOo Oo CO 4 MH

Case 1:17-cv-01657-SAG Document 123-4 Filed 04/09/21 Page 24 of 26
COPY

 

19
20)
21

22
23
24

25 |

geographical scope of where these pockets were.

A. It seemed to be in -- you know, the --
there were pockets throughout the city. I certainly
wouldn't say evenly distributed throughout the city.

Q. Now, as you get to the watch center on
April -- sorry -- the command center, you called it
-- on April 27th, 2015, you said you recalled
Commissioner Batts being there and your chief of

staff being there?

A. Yes.
Q. So you get there and what happens?
A. So I don't remember -- I don't remember

the timing, but I do remember that by the time that
-- I feel like by the time that I got there that it
was clear that we would need the resources of the
state.

And it was my understanding -- I seem to
recall that my public safety team and my legal team

were crafting the language to create our legal

response, I guess, is the best thing -- you know, the
-- what -- what the -- the state of the -- the
official response would be, what the -- what the

state of emergency would look like in response to
what happened.

Q. Okay. Now, when you said state resources,

 

224 |

Le.
10

11|
12 |

13
14
15
16
1?
18

19 |
20

21
22
23
24

25

oO CO SS HM WM S&S Ww HK

Case 1:17-cv-01657-SAG Document 123-4 Filed 04/09/21 Page 25 of 26
COPY

leadership team,

A. Yes.
QO. Now, in this email, Mr.
Zaied -- the heading says,

then it states:

bringing in the National Guard with Batts.

it.

you recall Commissioner Batts coming to you and

Q.
A.
Q.
that Khalil Zaied,

Do you recall Daniel Sparaco?

Yes.

Okay.

2-A-I-E-D,

senior leadership team?

And I believe you testified earlier

was a member of your

Sparaco tells Mr.

"Mayor going to BPD."

I think he's overwhelmed by the situation."

And

"She needs to discuss the idea of

He wants

So when you got to the watch center, do

saying you need to call in the National Guard?

that.

A.

I do not remember specifically him saying

My recollection -- and, you know,

based on what I can recall.

And, you know,

this is just

you have other documents that can help me.

the state of emergency,

state,

I had a sense of by this time,

6:30,

as far as what resources would be made

again, if

that

the back-and-forth with the

available -- that conversation had already started.

So I don't -- I don't remember it being --

I don't remember thinking to myself, you know,

I

wonder if Batts wants the National Guard -~ do you

232
Case 1:17-cv-01657-SAG Document 123-4 Filed 04/09/21 Page 26 of 26
COPY

1| sister. |
Do you remember that?

A. Yep, and I referenced it in my previous
testimony, that we had a press conference with her --
with Freddie Gray's family, who made it clear that
their hope was that his funeral would be a day for a

solemn remembrance without violence,

Oo VY wm OO BS WW BH

Q. And that was organized by you and your

9 office?

10 A. Yes.

11 | Q. And did you -- were you aware of any other
12 | intelligence regarding activities on Monday, other
13) than this purge flyer that was mentioned earlier?

14 A. I was not aware at the time of anything

15 else, nor have I been made aware since that there was
16) any other intelligence of anything other than a

17) protest -- this purge that nobody knew exactly what
18, that meant in the context of high school kids.

19 But that was it, that we knew that some --
20; there was a potential of something happening with

21; high school students on Monday. That's all -- that
22 | is the only intelligence that we had at the time.

23| And again, I have not heard of any --

24 subsequent to the unrest, I haven't heard anyone say |

25 that there was different intelligence or additional
